Exhibit 10.18 CORPORATE SECURITY AGREEMENT THIS CORPORATE SECURITY AGREEMENT (“ Agreement ”), dated this 5th day of June 2014, is made by PRINCIPAL SOLAR, INC. , a Delaware corporation (“ Debtor ”) to and in favor of (the “ Lender ”). W I T N E S S E T H : WHEREAS, Lender has agreed to lend Debtor $250,000.00, and Debtor is thereby indebted to the Lender in the sum of Two Hundred Fifty Thousand and 0/100ths Dollars ($250,000.00) as evidenced by a secured Convertible Corporate Promissory Note of even date herewith, payable with interest as, and at the rate, specified therein (the “ Note ”); and WHEREAS, Debtor desires to secure the payment of the Note, with interest and any renewals or extension thereof, in whole or in part, and of any additional payments agreed to be made by Debtor to Lender, by granting the Lender a security interest in the collateral hereinafter described. NOW, THEREFORE, in consideration of the premises, the loans heretofore or hereafter to be made by the Lender to Debtor, and other good and valuable consideration, receipt of which is hereby acknowledged, and intending to be legally bound hereby, Debtor hereby agrees with the Lender as follows: 1.
